Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 9, 10, 12, and 13 are pending and under examination in the instant application.
Priority
Applicant’s submission of English translated Belgian Patent Application No. BE2016/5775, see Remarks, filed 10/10/2022, with respect to the Non-Final Office Action mailed 7/19/2022, has been acknowledged.

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 7/19/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 10/10/2022.

Status of Rejections
35 USC § 103

The rejection of claims 9, 10, 12, and 13 is maintained.

Applicant’s amendments and arguments, see Remarks, filed 10/10/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 7/19/2022, have been fully considered but are not found persuasive.
To reiterate the rejection of record, the instant claims are drawn to a process of making a Mesna formulation via dissolving Mesna in a buffer without any additives or stabilizers wherein the pH is at least 8.5. Further limitations include that the Mesna is in crystalline of lyophilized form and that the process is prepared in a device as recited in claim 12.
WO 2014/180902 teaches generally a process for making a Mesna solution using a device to that of recited in claim 12 that consists of a chamber containing Mesna in solid form (or powder form which may also be slightly crystalline in nature) reacting with a chamber containing a solvent and an outlet for delivering the Mesna solution. The chambers are separated from each other by a separation means and are in communication with each other (see page 27, claims 1-3). The document teaches that the solvent employed may be saline water (see claim 13) and the final concentration of the Mesna may be anywhere from 10-40% in solution devoid of stabilizers, etc (see claims 16 and 19, see page 28). The document does not teach the use of buffers as the solvent however with a pH of at least 8.5.
However, US Patent 8,093,230 teaches that Mesna solutions with a buffer such as phosphate are readily prepared in the art (see col. 3, lines 5-10). The document also describes the advantages of using a buffer in preparing Mesna solutions such as improved stabilization (see col. 4, lines 60-65). Thus, based on the well documented advantages of using buffers in preparing stable Mesna solutions, one skilled in the art would have been motivated to employ a buffer as the solvent in the process of making Mesna solutions described in WO 2014/180902. Therefore, the claimed process would have been considered obvious. In reference to the buffer pH is at least 8.5, this would fall under routine optimization since adjusting the pH of buffers is well disclosed in the art using certain chemical agents such as what is described at col. 3 line 10 of patent ‘230. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Applicants have amended the claims to suggest that the buffer does not include a compound absent of any carbon atoms. This amendment does not obviate the rejection of record since this limitation was also present in dependent cancelled claim 11 (a claim also rejected under 103 for the reasons above). Again, US Patent 8,093,230 teaches that Mesna solutions with a buffer such as phosphate are readily prepared in the art (see col. 3, lines 5-10). Phosphate is a buffer absent of any carbon atoms. Thus, the amendment is not found persuasive. Applicant does not dispute the cited references of record in any way but simply reinforces how the claimed process is an improvement over the art by focusing on the formulations alleged superior properties regarding bacterial inhibition and how it would be unexpected.  However the invention is drawn to a process of preparing Mesna formulations and not to the formulation itself. Thus, a comparison regarding unexpected properties regarding the formulation itself is found unpersuasive as the process steps are under scrutiny for patentability. 
Even if an argument regarding unexpected improved bacterial inhibition of the formulation was taken into consideration it would not be found persuasive due to the strong evidence of obviousness presented by the examiner.
 Note MPEP 716.01(d) “Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997) (showing of unexpected results and commercial success of claimed ibuprofen and pseudoephedrine combination in single tablet form, while supported by substantial evidence, held not to overcome strong prima facie case of obviousness).” Thus, based on the evidence presented of record, the claimed process would have been considered obvious to one skilled in the art.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624